Appeal from order of the Special Term (Russell, J.,) entered in the County of Albany, August 27, 1943, which dismissed, on the law, the petition of the above petitioner in proceedings instituted by it under article 78 of the Civil Practice Act to review and cancel certain assessments made by respondent in determination of petitioner’s prorata share for which it was liable to reimburse the State for its expenses in administering, for the fiscal year 1941 — 1942, article 6-A of the Vehicle and Traffic Law — the New York Motor Vehicle Safety-Responsibility Act. (L. 1941, eh. 872, as amd.) Order affirmed on the authority of Matter of Manhattan Mut. Auto. Gas. Co. v. Fletcher {ante, p. 676, decided herewith), with twenty-five dollars costs and disbursements to the respondent. All concur. [See 268 App. Div. 835.]